DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6-7 of the remarks, filed 03/18/2022, with respect to the rejection(s) of claim(s) 1-3 under 35 USC 103 in view of Sakuma (US 2002/0035962) in view of Sumakeris et al (US 2006/0216416) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fukunaga et al (US 6,176,929) in view of Roeder et al (US 6,030,454) and Sumakeris et al (US 2006/0216416).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga et al (US 6,176,929) in view of Roeder et al (US 6,030,454) and Sumakeris et al (US 2006/0216416).
Fukunaga et al teaches a chemical vapor deposition device comprising: a placement table (substrate holder 12/susceptor 24) which has a placement surface on which a wafer W is placed; and a furnace body (deposition chamber 10) that covers the placement table, wherein the furnace body has a side wall (cylindrical wall section 18), a ceiling (showerhead 16 serving as the ceiling) that has a plurality of supply ports for supplying raw material gas to an inside of the furnace body, is parallel to the placement surface of the placement table, and is positioned above the placement table, and a tapered part (tapered block 38) that directly connects together the ceiling and the side wall (tapered block 38 fitting between the wall section 18 and the gas showerhead 16). (see Fig 1A, 1B, and 2-7, col 5, ln 1-67, col 6, ln 1-67).
Fukunaga et al teaches the holes of the showerhead are covered by the showerhead. Fukunaga et al does not explicitly teach the peripheries of the supply ports are covered by the ceiling to form a laminar flow of the raw material gas along an inner surface of the side wall.
In a vapor deposition apparatus, Roeder et al teaches a showerhead to ensure laminar flow of gases to the substrate to provide a gas distribution over the wafer (col 5, ln 5-67), which clearly suggest a laminar flow of the raw material gas along an inner surface of the side wall because the gas flows from the showerhead to the substrate and confined by the walls of the chamber.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fukunaga et al by using showerhead to form a laminar flow of the raw material gas along an inner surface of the side wall, as taught by Roeder et al, to provide a uniform gas distribution over the wafer.
The combination of Fukunaga et al and Roeder et al does not teach an emissivity of inner surfaces of the ceiling and the tapered part is lower than that of an inner surface of the side wall.
In a CVD reactor, Sumakeris et al teaches a temperature difference can be created or increased between a ceiling surface and other surfaces by forming a layer 114 with a lower emissivity on the ceiling, the layer may be formed of TaC with an emissivity of about 0.4 and the other surfaces of SiC with an emissivity of 0.9; therefore the ceiling surface will lose comparatively less heat from radiation resulting in a higher temperature at the ceiling surface, which will reduce parasitic deposits on the ceiling ([0016]-[0050]; Figs 2-3).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Fukunaga et al and Roeder et al by making the ceiling and tapered part from TaC so an emissivity of inner surfaces of the ceiling and the tapered part is lower than that of an inner surface of the side wall of SiC, as taught by Sumakeris et al, because the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07) and so the ceiling surface will lose comparatively less heat from radiation resulting in a higher temperature at the ceiling surface, which will reduce parasitic deposits on the ceiling.
The combination of Fukunaga et al, Roeder et al and Sumakeris et al does not teach explicitly teach a SiC CVD device. This limitation occurs in the preamble. When reading the preamble in the context of the entire claim, the recitation a SiC CVD device is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. The combination of Fukunaga et al, Roeder et al and Sumakeris et al teaches the structural features of the CVD device; therefore would be capable of SiC deposition.
In regards to a SiC wafer, the combination of Fukunaga et al, Roeder et al and Sumakeris et al teaches a wafer a target substrate, however does not explicitly teach SiC. This feature is interpreted as intended use because the wafer does not make up a part of the CVD device. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Here, the combination of Fukunaga et al, Roeder et al and Sumakeris et al teaches process chamber with a susceptor and substrate holder holding a wafer; therefore would be capable of supporting a SiC wafer.
Referring to claim 2-3, the combination of Fukunaga et al, Roeder et al and Sumakeris et al teaches TaC for the ceiling and SiC for the other parts (Sumakeris [0047]). Furthermore, the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).
Referring to claim 5, the combination of Fukunaga et al, Roeder et al and Sumakeris et al teaches an inner diameter of the side wall 18 is wider than an inner diameter of the tapered part 38 (See Fukunaga Fig 1A, 1B, and 2-7 which shows tapered part 38 with smaller inner diameter than the wall 18).
Referring to claim 6, the combination of Fukunaga et al, Roeder et al and Sumakeris et al teaches a side wall. The combination of Fukunaga et al, Roeder et al and Sumakeris et al does not explicitly teach the sidewall has a first portion which directly contacts with the tapered part, a third portion which is located at a position lower than the placement surface and has an inner diameter wider than that of the first portion, a second portion which directly connects the first portion and the third portion. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Fukunaga et al, Roeder et al and Sumakeris et al by changing the diameter of the sidewall to have a plurality of different diameters, as claimed because changes in size and shape are prima facie obvious (MPEP 2144.04). 
Referring to claim 7, the he combination of Fukunaga et al, Roeder et al and Sumakeris et al teaches CVD apparatus, however does not explicitly teach the raw material gas comprises Si-based gas which includes Si and C-based gas which includes C. This feature is interpreted as intended use because the raw material gas does not make up a part of the CVD device. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Here, the combination of Fukunaga et al, Roeder et al and Sumakeris et al teaches a CVD apparatus; therefore would be capable of supplying a raw material gas comprising Si-based gas which includes Si and C-based gas which includes C.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga et al (US 6,176,929) in view of Roeder et al (US 6,030,454) and Sumakeris et al (US 2006/0216416), as applied to claims 1-3 and 5-7 above, and further in view of Nozawa et al (US 2020/0101490).
The combination of Fukunaga et al, Roeder et al and Sumakeris et al teaches all of the limitations of claim 4, as discussed above, except a heater that surrounds an outer periphery of the side wall in a circumferential direction with an axis which is an imaginary line connecting the placement table and the ceiling, and an upper end of the heater is placed at a lower position than the ceiling and the tapered part.
In a chemical vapor deposition apparatus ([0048]), Nozawa et al teaches a film forming apparatus 1 comprising a wafer W, a processing container 11 having a cylindrical processing space, a ceiling plate 11a, sidewall 11b and bottom portion 11c, a stage 14, a stage heater 14a, and a sidewall heater 13b provided on a side surface of a sidewall 11b on the outside of the processing container (Fig 1 and Fig 8; [0020]-[0050]), which clearly suggests a heater that surrounds an outer periphery of the side wall in a circumferential direction with an axis which is an imaginary line connecting the placement table and the ceiling, and an upper end of the heater is placed at a lower position than the ceiling and the tapered part because the side heater 13b is depicted below the ceiling plate.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Fukunaga et al, Roeder et al and Sumakeris et al by providing a heater that surrounds an outer periphery of the side wall in a circumferential direction with an axis which is an imaginary line connecting the placement table and the ceiling, and an upper end of the heater is placed at a lower position than the ceiling and the tapered part, as taught by Nozawa et al, to control a temperature distribution of a wafer by combining the temperature distribution of the stage heater and sidewall heater ([0041]-[0066]).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tang et al (US 2003/0199175) teaches a showerhead with holes sized to promote laminar flow through the showerhead ([0030]-[0040]; Fig 4-5).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714